 


 HR 2259 ENR: Sam Farr and Nick Castle Peace Corps Reform Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2259 
 
AN ACT 
To amend the Peace Corps Act to expand services and benefits for volunteers, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Sam Farr and Nick Castle Peace Corps Reform Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Peace Corps Volunteer Support 
Sec. 101. Peace Corps volunteer medical care reform. 
Sec. 102. Post-service Peace Corps volunteer medical care reform. 
Sec. 103. Peace Corps impact survey. 
Sec. 104. Extension of positions for Peace Corps employees. 
Title II—Peace Corps Oversight and Accountability 
Sec. 201. Peace Corps volunteer access to Inspector General. 
Sec. 202. Publication requirement for volunteer surveys. 
Sec. 203. Consultation with Congress required before opening or closing overseas offices and country programs. 
Title III—Crime Risk Reduction Enhancements 
Sec. 301. Independent review of volunteer death. 
Sec. 302. Additional disclosures to applicants for enrollment as volunteers. 
Sec. 303. Additional protections against sexual misconduct. 
Sec. 304. Extension of the office of victim advocacy. 
Sec. 305. Reform and extension of the Sexual Assault Advisory Council. 
Sec. 306. Definitions. 
2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives. 
(2)DirectorThe term Director means the Director of the Peace Corps. (3)Peace corps volunteerThe term Peace Corps volunteer means an individual described in section 5(a) of the Peace Corps Act (22 U.S.C. 2504(a)). 
IPeace Corps Volunteer Support 
101.Peace Corps volunteer medical care reform 
(a)In generalThe Peace Corps Act is amended— (1)in section 5 (22 U.S.C. 2504)— 
(A)in subsection (e), in the first sentence, by striking receive such immunization and dental care preparatory to their service and inserting receive, preparatory to their service, such immunization, dental care, and information on prescription options and potential interactions, as necessary and appropriate and in accordance with subsection (f); (B)by re-designating subsections (f), (g), (h), (i), (j), (k), (l), (m), and (n) as subsections (g), (h), (i), (j), (k), (l), (m), (n), and (o); 
(C)by inserting after subsection (e) the following new subsection—  (f)The Director of the Peace Corps shall consult with health experts outside the Peace Corps, including experts licensed in the field of mental health, and follow guidance by the Centers for Disease Control and Prevention regarding the prescription of medications to a volunteer.; and 
(D)in subsection (i), as so redesignated, by striking section, and and inserting section), and; and (2)by inserting after section 5 the following new section: 
 
5A.Health care for volunteers at Peace Corps posts 
(a)In generalThe President shall ensure that each overseas post has the services of a medical office that is consistent in size and scope with the needs of the Peace Corps at such post, including, if necessary, by detailing to any such post the licensed medical staff of other United States departments, agencies, or establishments. (b)Hiring criteriaIn selecting medical officers and support staff for overseas Peace Corps posts, the Director of the Peace Corps shall hire well-qualified and capable personnel to support the effectiveness of health care for Peace Corps volunteers by evaluating each candidate’s— 
(1)medical training, experience, and accreditations or other qualifications; (2)record of performance; 
(3)administrative capabilities; (4)understanding of the local language and culture; 
(5)ability to work in the English language; (6)interpersonal skills; and 
(7)such other factors that the Director determines appropriate. (c)Certain trainingThe Director of the Peace Corps shall ensure that each Peace Corps medical officer serving in a malaria-endemic country receives training in the recognition of the side effects of such medications. 
(d)Review and evaluation 
(1)In generalThe Director of the Peace Corps, acting through the Associate Director of the Office of Health Services and the country directors, shall review and evaluate the performance and health care delivery of all Peace Corps medical staff, including medical officers, to— (A)ensure compliance with all relevant Peace Corps policies, practices, and guidelines; and 
(B)ensure that medical staff complete the necessary continuing medical education to maintain their skills and satisfy licensing and credentialing standards, as designated by the Director. (2)Report to CongressThe Director of the Peace Corps shall include, in the annual Peace Corps congressional budget justification, a confirmation that the review and evaluation of all Peace Corps medical staff required under paragraph (1) has been completed. 
(e)Antimalarial drugsThe Director of the Peace Corps shall consult with experts at the Centers for Disease Control and Prevention regarding recommendations for prescribing malaria prophylaxis, in order to provide the best standard of care within the context of the Peace Corps environment.. (b)Implementation of recommendations by the Inspector General of the Peace Corps (1)Inspector general reportAs promptly as practicable, the Director shall implement the actions outlined in the agency response for all open recommendations of the Inspector General of the Peace Corps set forth in the report entitled Final Program Evaluation Report: OIG Follow-up Evaluation of Issues Identified in the 2010 Peace Corps/Morocco Assessment of Medical Care (Report No. IG–16–01–E). 
(2)Semiannual reports 
(A)Initial reportNot later than 180 days after the date of the enactment of this Act, the Director shall submit a report to the appropriate congressional committees that describes the Director’s strategy for implementing the recommendations referred to in paragraph (1). (B)Subsequent reportsNot later than 180 days after the submission of the report required under subparagraph (A), and semiannually thereafter, the Director shall submit a report to the appropriate congressional committees that describes the progress in implementing the recommendations referred to in paragraph (1) until all such recommendations have been implemented in accordance with the agency’s response to the report referred to in such paragraph. 
(3)NotificationAfter the submission of each report required under paragraph (2), the Inspector General of the Peace Corps may notify the appropriate congressional committees of any recommendations from the report referred to in paragraph (1) that the Inspector General determines remain unresolved. 102.Post-service peace corps volunteer medical care reformSection 8142 of title 5, United States Code, is amended by adding at the end the following new subsection: 
 
(d) 
(1)The Secretary shall authorize the Director of the Peace Corps to furnish medical benefits to a volunteer, who is injured during the volunteer’s period of service, for a period of 120 days following the termination of such service if the Director certifies that the volunteer’s injury probably meets the requirements under subsection (c)(3). The Secretary may then certify vouchers for these expenses for such volunteer out of the Employees’ Compensation Fund. (2)The Secretary shall prescribe the form and content of the certification required under paragraph (1). 
(3)A certification under paragraph (1) will cease to be effective if the volunteer sustains compensable disability in connection with volunteer service. (4)Nothing in this subsection may be construed to authorize the furnishing of any medical benefit that the Secretary of Labor is not otherwise authorized to reimburse for former Peace Corps volunteers who receive treatment for injury or disease proximately caused by their service in the Peace Corps in accordance with this chapter.. 
103.Peace Corps impact survey 
(a)In generalBeginning not later than 1 year after the date of the enactment of this Act and once every 2 years thereafter for the following 6 years, the Director shall conduct a survey of former Peace Corps volunteers. (b)Scope of surveyThe survey required under subsection (a) shall assess, with respect to each former Peace Corps volunteer completing the survey, the impact of the Peace Corps on the former volunteer, including the volunteer’s— 
(1)well-being; (2)career; 
(3)civic engagement; and (4)commitment to public service. 
(c)ReportThe Director shall submit a report containing the results of the survey conducted under subsection (a) to— (1)the Committee on Foreign Relations of the Senate; 
(2)the Committee on Foreign Affairs of the House of Representatives; (3)the Committee on Appropriations of the Senate; and 
(4)the Committee on Appropriations of the House of Representatives.  104.Extension of positions for Peace Corps employeesSection 7(a) of the Peace Corps Act (22 U.S.C. 2506(a)) is amended by adding at the end the following new paragraph: 
 
(8) 
(A)The Director of the Peace Corps may designate Peace Corps positions as critical management or management support positions that require specialized technical or professional skills and knowledge of Peace Corps operations. Such positions may include positions in the following fields: (i)Volunteer health services. 
(ii)Financial management. (iii)Information technology. 
(iv)Procurement. (v)Personnel. 
(vi)Legal services. (vii)Safety and security. 
(B)Subject to subparagraphs (C) and (D), with respect to positions designated pursuant to subparagraph (A), the Director may make or extend renewable appointments or assignments under paragraph (2) notwithstanding limitations under subparagraphs (A) and (B) of paragraph (2) and paragraph (5). (C)In exercising authority under subparagraph (B), the Director shall ensure that all decisions regarding the appointment, assignment, or extension of employees to any position designated pursuant to subparagraph (A)— 
(i)are consistent with Federal law and Peace Corps policy; and (ii)are based upon operational and programmatic factors. 
(D)The term of any appointment or assignment to any position designated pursuant to subparagraph (A) may not exceed 5 years.. IIPeace Corps Oversight and Accountability 201.Peace Corps volunteer access to Inspector GeneralSection 8 of the Peace Corps Act (22 U.S.C. 2507) is amended— 
(1)in subsection (a)— (A)by striking he and inserting the President; and 
(B)by adding at the end the following new sentences: As part of the training provided to all volunteers under subsection (a), and in coordination with the Inspector General of the Peace Corps, the President shall provide all volunteers with information regarding the mandate of the Inspector General and the availability (including contact information) of the Inspector General and the Office of Victim Advocacy as a resource for volunteers. The President shall ensure that volunteers receive such information at least once during training that occurs prior to enrollment and at least once during each significant instance of training after enrollment.; and (2)by adding at the end the following new subsection: 
 
(c)The President shall implement procedures to maintain a record verifying each individual completing training provided to meet each requirement in this section and sections 8A, 8B, 8F, and 8G(b).. 202.Publication requirement for volunteer surveysSection 8E of the Peace Corps Act (22 U.S.C. 2507e) is amended— 
(1)in subsection (b), in the first sentence— (A)by inserting , ensure that each such plan includes a consideration of the results, with respect to each such representative and the country of service of each such representative, of each survey conducted under subsection (c), after standards for Peace Corps representatives; and 
(B)by striking and shall review and inserting , and review; and (2)in subsection (c)— 
(A)in the first sentence, by striking 2018 and inserting 2023; and (B)in the third sentence, by striking subsection (a) and inserting subsection (b); and 
(C)by adding at the end the following new sentences: The President shall publish, on a publicly available website of the Peace Corps, a report summarizing the results of each survey related to volunteer satisfaction in each country in which volunteers serve, and the early termination rate of volunteers serving in each such country. The information published shall be posted in an easily accessible place near the description of the appropriate country and shall be written in an easily understood manner.. 203.Consultation with Congress required before opening or closing overseas offices and country programsSection 10 of the Peace Corps Act (22 U.S.C. 2509) is amended by adding at the end the following new subsection: 
 
(k) 
(1)Except as provided in paragraph (2), the Director of the Peace Corps may not open, close, significantly reduce, or suspend a domestic or overseas office or country program unless the Director has notified and consulted with the appropriate congressional committees at least 15 days in advance. (2)The Director of the Peace Corps may waive the application of paragraph (1) for a period of not more than 5 days after an action described in such paragraph if the Director determines such action is necessary to ameliorate a substantial security risk to Peace Corps volunteers or other Peace Corps personnel. 
(3)For the purposes of this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.. IIICrime Risk Reduction Enhancements 301.Independent review of volunteer deathSection 5 of the Peace Corps Act (22 U.S.C. 2504), as amended by section 101 of this Act, is further amended by adding at the end the following new subsection: 
 
(p) 
(1)Not later than 10 days after receiving notification of the death of a volunteer, the President shall provide a briefing to the Inspector General of the Peace Corps that includes— (A) (i)the available facts and circumstances surrounding the death of the volunteer, including a preliminary timeline of the events immediately preceding the death of the volunteer, subsequent actions taken by the Peace Corps, and any information available to the Peace Corps reflecting on the cause or root cause of the death of the volunteer; and
(ii)a description of any steps the Peace Corps plans to take to inquire further into the cause or root cause of the death of the volunteer, including the anticipated date of the completion of such inquiry; or  (B)an explanation of why the Peace Corps has determined that no further inquiry into the cause or root cause of the death of the volunteer is necessary, including— 
(i)a description of the steps the Peace Corps took to determine further inquiry was not necessary; and (ii)the basis for such determination. 
(2)If the Peace Corps has performed or engaged another entity to perform a root cause analysis or similar report that describes the cause or root cause of a volunteer death, the President shall provide the Inspector General of the Peace Corps with— (A)a copy of all information provided to such entity at the time such information is provided to such entity or used by the Peace Corps to perform the analysis; 
(B)a copy of any report or study received from the entity or used by the Peace Corps to perform the analysis; and (C)any supporting documentation upon which the Peace Corps or such entity relied to make its determination, including the volunteer’s complete medical record, as soon as such information is available to the Peace Corps. 
(3)If a volunteer dies, the Peace Corps shall take reasonable measures, in accordance with local laws, to preserve any information or material, in any medium or format, that may be relevant to determining the cause or root cause of the death of the volunteer, including personal effects, medication, and other tangible items belonging to the volunteer, as long as such measures do not interfere with the legal procedures of the host country if the government of the host country is exercising jurisdiction over the investigation of such death. The Inspector General of the Peace Corps shall be provided an opportunity to inspect such items before their final disposition. (4)Consistent with the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General of the Peace Corps may independently review the facts and circumstances surrounding the death of a volunteer and the actions taken by the Peace Corps in responding to such incident. 
(5)For the purposes of undertaking a review under this section, an officer or employee of the United States or a member of the Armed Forces may be detailed to the Inspector General of the Peace Corps from another department of the United States Government on a nonreimbursable basis, as jointly agreed to by the Inspector General and the detailing department, for a period not to exceed 1 year. This paragraph may not be construed to limit or modify any other source of authority for reimbursable or nonreimbursable details. A nonreimbursable detail made under this section may not be considered an augmentation of the appropriations of the Peace Corps. (6)Upon request, the Peace Corps may make available necessary funds to the Inspector General of the Peace Corps for reviews conducted by the Inspector General under this section. The request shall be limited to costs relating to hiring, procuring, or otherwise obtaining medical-related experts or expert services, and associated travel. 
(7)The undertaking of a review under this section may not be considered a transfer of program operating responsibilities to the Inspector General of the Peace Corps.. 302.Additional disclosures to applicants for enrollment as volunteersSection 8A of the Peace Corps Act (22 U.S.C. 2507a(d)) is amended— 
(1)by amending subsection (d) to read as follows:  (d)Information regarding crimes and risks 
(1)In generalEach applicant for enrollment as a volunteer shall be provided, with respect to each country in which the applicant may be invited to serve, with specific, aggregated, and easily accessible information regarding crimes against and risks to volunteers, including— (A)an overview of past crimes against volunteers in such country, including statistics regarding unreported crime collected through anonymous surveys; 
(B)the current early termination rate of volunteers serving in such country; (C)health risks prevalent in such country; 
(D)the nature and frequency of sexual harassment reported by volunteers serving in such country; (E)the extent and types of services provided by the Peace Corps to volunteers serving in such country, including access to medical care, counseling services, and assistance from the Office of Victim Advocacy; and 
(F)the level of satisfaction reported by volunteers serving in such country. (2)Option to timely declineUpon receiving information described in paragraph (1), the applicant shall have the option to change the country of consideration and identify a substitute country.; and 
(2)in subsection (f)(2)(B)(iii), by striking victim advocates and inserting Victim’s Advocates,. 303.Additional protections against sexual misconductSection 8B(a) of the Peace Corps Act (22 U.S.C. 2507b(a)) is amended— 
(1)in paragraph (3)— (A)by striking SARLs and inserting any employee of the Peace Corps; 
(B)by striking Victim Advocate and inserting Victim’s Advocate; and (C)by inserting and require the Peace Corps to designate the staff at each post who shall be responsible for providing the services described in subsection (c) before the semicolon at the end; 
(2)in paragraph (5), by striking and at the end; (3)in paragraph (6), by striking the period at the end and inserting a semicolon; and 
(4)by adding at the end the following new paragraphs:  (7)maintains a record documenting the resignation of any employee or volunteer of the Peace Corps who resigns before a determination has been made regarding an alleged violation of the sexual misconduct policy or other serious policy violations; 
(8)takes into account the record maintained under paragraph (7) before such employee or volunteer is hired, enrolled, or otherwise invited to work with the Peace Corps; (9)provides orientation or information regarding the awareness and prevention of sexual assault and sexual harassment to— 
(A)Peace Corps-selected host families; and (B)a designated person of authority at the volunteer’s initial workplace; and 
(10)ensures, to the extent practicable and appropriate, that any assault on, or any harm or injury to, a volunteer that is committed by any member of a host family or any national of a host country that was assigned by the Peace Corps to facilitate volunteer work is— (A)documented in an appropriate site history file and in the global tracking and recording system established pursuant to section 8H(c); and 
(B)taken into account with respect to determinations regarding placements of future volunteers at such post and the provision of any funds or other benefit by the Peace Corps.. 304.Extension of the office of victim advocacySection 8C of the Peace Corps Act (22 U.S.C. 2507c) is amended— 
(1)by striking victim advocate each place it appears and inserting Victim’s Advocate; (2)by striking victim advocates each place it occurs and inserting Victim’s Advocates; and 
(3)by amending subsection (e) to read as follows:  (e)The Director of the Peace Corps shall include the head of the Office of Victim Advocacy in agency-wide policymaking processes in the same manner and to the same extent as the directors or associate directors of other offices within the Peace Corps.. 
305.Reform and extension of the Sexual Assault Advisory CouncilSection 8D of the Peace Corps Act (22 U.S.C. 2507d) is amended— (1)in subsection (b)— 
(A)by striking not less than 8 individuals selected by the President, not later than 180 days after the date of the enactment of this section, and inserting not fewer than 8 and not more than 14 individuals selected by the President; and (B)by inserting after the first sentence the following new sentence: At least one member should be licensed in the field of mental health and have prior experience working as a counselor or therapist providing mental health care to survivors of sexual assault in a victim services agency or organization.; and 
(2)in subsection (c)— (A)by inserting and implemented after sexual assault policy developed; and 
(B)by adding at the end the following new sentence: To carry out this subsection, the Council may conduct case reviews and is authorized to have access, including through interviews, to current and former volunteers (to the extent that such volunteers provide the Peace Corps express consent to be interviewed by the Council), to volunteer surveys under section 8E, to all data collected from restricted reporting, and to any other information necessary to conduct case reviews, except that the Council may not have access to any personally identifying information associated with such surveys, data, or information.; and (3)in subsection (g), by striking 2018 and inserting 2023. 
306.DefinitionsSection 26 of the Peace Corps Act (22 U.S.C. 2522) is amended— (1)by redesignating subsections (a), (b), (c), (d), (e), (f), and (g) as paragraphs (1), (6), (2), (3), (8), (7), and (5), respectively, by arranging such redesignated paragraphs in numerical order, and by moving such paragraphs 2 ems to the right; 
(2)in paragraph (1), as redesignated, by striking (1) and inserting the following: In this Act: 
(1); and 
(3)by inserting after paragraph (3), as redesignated, the following:  (4)The term medical officer means a physician, nurse practitioner, physician’s assistant, or registered nurse with the professional qualifications, expertise, and abilities consistent with the needs of the Peace Corps and the post to which he or she is assigned, as determined by the Director of the Peace Corps.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
